This office action is in response to Applicants’ amendments/remarks received December 21, 2020.
Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Claim 8 is canceled.  Claims 1-7, 9-12 are under consideration.

Priority:  This application is a 371 of PCT/EP2017/07824, filed September 12, 2017, which claims priority to IT102016000091964, filed September 13, 2016.  A copy of the foreign priority document was received in this application on March 13, 2019, and is in the English language.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9, 12 recite wherein the elution buffer has a neutral pH.  The specification does not appear to have explicit support for an elution buffer having a neutral pH, which would be understood to be a pH of 7.0.  The specification discloses an elution buffer at pH 7.4, which is slightly more alkaline than a pH of 7.0.  Therefore, the specification, as originally filed, does not appear to have support for an elution buffer having a neutral pH.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 20040171103; IDS, previously cited) in view of Nur et al. (WO 02095019; IDS, previously cited) and Chibber et al. (1974 Methods in Enzymology 34:  424-432; previously .
Nur et al. disclose a method for isolating plasminogen from a plasma preparation.  Nur et al. disclose treating cryoprecipitate with solvent detergent before the affinity chromatography step (at least example 3).  Nur et al. disclose cryoprecipitate was treated with at least a solvent detergent mixture (SD – 1% Tri(n-butyl)phosphate, 1% Triton X-100) to inactivate lipid enveloped viruses and removing the SD reagents by castor oil extraction (at least example 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed process of purifying plasminogen from human plasma or a fractionation intermediate thereof, said process comprising:  contacting human plasma with a solvent/detergent mixture to inactivate viruses, subjecting the virus inactivated human plasma to a single affinity chromatographic step on L-lysine immobilized cross-linked agarose resin, eluting with an elution buffer containing ε-aminocaproate to obtain a plasminogen eluate, and nanofiltering the plasminogen eluate, where the process of purifying the plasminogen does not comprise a protease inhibitor (instant claims 1-5, 7, 9-12).  The motivation to do is given by the prior art.  Bradley et al. disclose a process for purifying plasminogen from a human plasma solution comprising subjecting the plasma solution to a single lysine affinity chromatography, where the process further comprises removing viruses or inactivating pathogens by steps including solvent detergent treatment, nanofiltration, and combinations thereof.  It is disclosed that the nanofiltration can be placed after the lysine affinity chromatography step (Bradley et al.) and that the plasminogen containing solution or plasma preparation can be treated with solvent detergent prior to the lysine affinity chromatography step (Nur et al.).  The general conditions for purifying plasminogen by lysine affinity chromatography 
Regarding instant claim 2, Nur et al. disclose removing the SD reagents by castor oil prior to lysine affinity chromatography (at least example 3).
Regarding instant claim 3, Bradley et al. further disclose ultrafiltration of the plasminogen-containing solution prior to lysine affinity chromatography (at least p. 12 claim 34).
Regarding instant claim 4, Nur et al. disclose the SD reagent comprises 1% Tri(n-butyl)phosphate, 1% Triton X-100 (at least example 3).
Regarding instant claim 5, Bradley et al. also disclose lysine affinity chromatography includes ECH lysine-SEPHAROSE 4FF (at least paragraph 0106).
Regarding instant claim 7, Bradley et al. disclose nanofiltration through a DV20 filter membrane (at least paragraph 0085).
Regarding instant claim 6, 9, the buffer conditions of Bradley et al. are noted above.  While Bradley et al. do not expressly teach elution conditions comprising sodium phosphate and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, the general conditions for purifying plasminogen by lysine affinity chromatography are disclosed in the prior art.  It is disclosed that the buffers for equilibration, washing, and elution, generally, comprise sodium phosphate, NaCl, pH ~7.4, and additionally ε-aminocaproic acid for elution (at least Bradley et al.; Chibber et al.), at concentrations and/or amounts similar to the claimed concentrations and/or amounts.  Therefore, it would have been obvious to arrive at the claimed buffer conditions by routine experimentation and/or optimization.
Regarding instant claim 10, Chibber et al. disclose removal of ε-aminocaproic acid can be done by dialysis (at least p. 428).  It would have been obvious to arrive at the claimed dialysis with a 0.1M sodium chloride solution because Chibber et al. also disclose buffers used in 
Regarding instant claim 11, it would have been obvious to one of ordinary skill to arrive at the claimed purification scheme.  Regarding the filtering step of claim 11, Bradley et al. reasonably disclose diafiltration/ultrafiltration of plasma fractions prior to affinity chromatography (at least p. 5-7, p. 12 claim 34); Nur et al. disclose filtering thawed fresh frozen plasma through a depth filter (3 μm) prior to affinity chromatograph (at least p. 27); and Chibber et al. also disclose filtering the cold plasma through filter paper prior to the chromatography procedure (at least p. 426).  Therefore, it would have been obvious to arrive at the claimed filtering step of thawed plasma on a 1 μm filter by routine optimization in view of the teachings of the prior art.
Regarding the solvent detergent contacting step, castor oil step, and filtering step of claim 11, Bradley et al. also disclose treating the solution containing plasminogen to inactivate viruses by steps selected from among solvent detergent, nanofiltration, and combinations thereof (at least p. 13 claim 51); Nur et al. disclose treating cryoprecipitate with solvent detergent before the affinity chromatography step (at least example 3); where cryoprecipitate was treated with at least a solvent detergent mixture (SD – 1% Tri(n-butyl)phosphate, 1% Triton X-100) to inactivate lipid enveloped viruses and removing the SD reagents by castor oil extraction, and followed by diafiltration and further filtration through a 5 μm depth filter (at least example 3).  Therefore, it would have been obvious to arrive at the claimed solvent detergent mixture to inactive viruses, 
Regarding the chromatography step using L-lysine immobilized cross-linked agarose with an elution buffer comprising ε-aminocaproic acid of claim 11, Bradly et al. and Chibber et al. reasonably disclose purification of plasminogen by lysine affinity chromatography comprising elution with ε-aminocaproic acid (see teachings above), where at least Chibber et al. disclose lysine linked to agarose (at least p. 425).  Therefore, it would have been obvious to arrive at the claimed chromatography using L-lysine immobilized cross-linked agarose resin and eluting with an elution buffer containing ε-aminocaproate in view of the teachings of the prior art.
Regarding filtering through a 0.22 μm filter after lysine affinity chromatography of claim 11, Bradley et al. disclose filtering through a 0.22 μm filter prior to nanofiltration after (or downstream of) the lysine affinity chromatography step through a DV20 filter membrane (at least paragraph 0085).  Therefore, it would have been obvious to arrive at the claimed filtering through a 0.22 μm filter by routine optimization in view of the teachings of the prior art.
Regarding the filtering through a dialysis membrane to remove ε-aminocaproic acid of claim 11, as noted above, Chibber et al. disclose removal of ε-aminocaproic acid can be done by dialysis (at least p. 428).  It would have been obvious to arrive at the claimed dialysis with a 0.1M sodium chloride solution because Chibber et al. also disclose buffers used in plasminogen purification include at least 0.1 M NaCl.  Additionally, it is disclosed in Bradley et al. that excipients to enhance plasminogen solubility, including among others lysine, tranexamic acid, or ε-aminocaproic acid, when added can be removed by diafiltration (at least paragraph 0041).  
Regarding the additional filtering step prior to the nanofiltering step of claim 11, as noted above, Bradley et al. already disclose filtering through a 0.22 μm filter prior to nanofiltration after (or downstream of) the lysine affinity chromatography step through a DV20 filter membrane (at least paragraph 0085).  MPEP 2144.04 notes that changes in sequence of elements and/or duplication of elements are obvious.   Therefore, it would have been obvious to arrive at an additional filtration step (~1 μm) before the nanofiltration through a 20 nm filter by routine optimization to further enhance plasminogen purity in view of the teachings of the prior art.
Regarding wherein no protease inhibitor is employed in claim 11, the prior art (at least Bradley et al., Chibber et al.) disclose purification of plasminogen by lysine affinity chromatography comprising elution with ε-aminocaproic acid does not include a protease inhibitor.
Regarding instant claim 12, as noted above, Chibber et al. reasonably disclose elution conditions at neutral pH.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that claim 1 has been amended to specify that the purified plasminogen is obtained in its native form (Glu-Pg) and to recite the use of an elution buffer containing ε-aminocaproic acid.  Bradley et al. describe a process for producing acidified and reversibly inactivated plasmin through activation of the plasminogen (Bradley et al. paragraph 0016).  The 
Applicants’ remarks are not persuasive.  It is well known that nonpreferred and alternative embodiments constitute prior art.  MPEP 2123.  In this instance, Bradley et al. expressly disclose providing both a process for producing plasmin (Glu-Pm) and a process for producing plasminogen (Glu-Pg) (see at least paragraph 0016).  See also at least paragraphs 0035-0043, 0082, p. 12 claims 33, 53, which specifically disclose purification of plasminogen, and not plasmin.  Therefore, Applicants’ remarks that it is irrelevant for Bradley et al. to keep the purified plasminogen in its native form are not persuasive.
Regarding Applicants’ remarks that it was surprisingly found and contrary to previous teachings (see Grant cited in the specification) that the claimed process allows for Glu-Pg to be obtained without the addition of protease inhibitors, the remarks are not persuasive.  In this instance, the prior art (at least Bradley et al., Chibber et al.) disclose purification of plasminogen by lysine affinity chromatography comprising elution with ε-aminocaproic acid does not include a protease inhibitor.
Regarding Applicants’ remarks that Bradley et al. obtain purified plasminogen in a buffer containing Gly and Lys at pH 3, while the presently claimed produces plasminogen in NaCl buffer at neutral pH, the remarks are not persuasive.  It is noted that Bradley et al. is cited as a 103 reference with at least Chibber et al.  The deficiency of Bradley et al. to teach elution conditions comprising sodium phosphate and NaCl is reasonably remedied by at least Chibber et al.  Chibber et al. disclose purification of plasminogen by lysine affinity chromatography is routinely done.  The basic procedure using lysine as an affinity absorbent for the purification of plasminogen from plasma has found wide acceptance; the procedure has been altered and 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
In this instance, the general conditions for purifying plasminogen by lysine affinity chromatography are disclosed in the prior art.  Therefore, it would have been obvious to arrive at the claimed buffer conditions. 
Applicants assert additionally, Nur et al. describe a method for the removal of plasminogen or plasmin from plasma-derived solutions, said method comprising an affinity chromatography step.  Nur et al. test various resins for affinity chromatography and conclude that the immobilized TEA resin produces the best result (p. 17 lines 18-22, example 3 of Nur et al.).  The person skilled in the art combining Bradley et al. with Nur et al. would have changed the affinity resin thus going in the opposite direction with respect to the claimed process.  See Applicants’ remarks p. 7-8.
Applicants’ remarks are not persuasive.  It is known that "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…."  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.

Applicants assert that Nur et al. do not verify the form of plasminogen acquired from the purification.  Applicants’ remarks are not persuasive.  In this instance, it is expressly disclosed in Nur et al. that the lysine affinity chromatography removes plasminogen (at least p. 20).  It is further disclosed in Bradley et al. and Chibber et al. that lysine affinity chromatography also successfully purifies plasminogen.  See the teachings of Bradley et al and Chibber et al. above.  Therefore, one of ordinary skill would have a reasonable expectation of success that lysine affinity chromatography successfully purifies plasminogen.
Regarding Applicants’ remarks that Nur et al. do not teach an elution buffer containing ε-aminocaproic acid, the remarks are not persuasive.  In this instance, Nur et al. is cited as a 103 reference with at least Bradly et al. and Chibber et al., which reasonably disclose purification of plasminogen by lysine affinity chromatography comprising elution with ε-aminocaproic acid.
Regarding Applicants’ remarks that Chibber et al. do not teach a process of purification of native form plasminogen (Glu-Pg) starting from human plasma or a fractionation intermediate thereof, the remarks are not persuasive.  Chibber et al. expressly disclose that plasminogen zymogen is obtained from human plasma by lysine affinity chromatography comprising elution with ε-aminocaproic acid and that the plasminogen obtained from affinity chromatography is stable (at least p. 427-428, p 432).

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Patent Examiner, Art Unit 1656